Appeal No. 11903174 from Judgment dated March 29, 1993, Richard Wayne McKenzie, Ruling Judge, Forrest County Circuit Court.
Appeal No. 11903174 from Judgment dated July 26, 1993, Richard Wayne McKenzie, Ruling Judge, Forrest County Circuit Court.
Before FRAISER, C.J., and BARBER and McMILLIN, JJ.
Appeals are dismissed for lack of jurisdiction. The March 17, 1989, judgment of the County Court of Forrest County granting-summary judgments in favor of Fairchild Affirmed.
BRIDGES and THOMAS, P.JJ., and COLEMAN, DIAZ and SOUTHWICK, JJ., concur.
BARBER, KING and PAYNE, JJ., specially concur.